Citation Nr: 1207193	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  03-12 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for a thyroid disorder to include as secondary to diabetes mellitus, type 2.

3.  Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel
INTRODUCTION

The Veteran served on active duty from September 1967 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO in St. Petersburg, Florida.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Board remanded this case in April 2008 for what is known as a "Manlincon remand" (explained below) of two of the three issues cited above.  In this regard, it is important to note that a substantive appeal to the Board has never been filed in this case.

The issue of service connection for ischemic heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service connection for COPD and a thyroid disorder claims were denied in a May 2002 rating decision.  

2. After receiving a timely notice of disagreement (NOD), the Veteran was provided a statement of the case (SOC) as to service connection for COPD and a thyroid disorder on September 30, 2008.  

3.  The SOC provided notice of the Veteran's procedural and appellate rights and informed him of the need to file a substantive appeal to perfect the appeal to the Board.

4.  The Veteran did not file a substantive appeal as to these issues.
CONCLUSION OF LAW

The Veteran's appeal of the denials of service connection for COPD and a thyroid disorder was not perfected, and the Board lacks jurisdiction to consider these issues.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.30, 20.101, 20.200, 20.202, 20.300, 20.302, 20.303, 20.304, 20.305 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board's authority to review an adverse RO decision is initiated upon a claimant's submission of a Notice of Disagreement (NOD) and completed by a substantive appeal after a Statement of the Case (SOC) has been furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  It is well-established judicial doctrine that any statutory tribunal must ensure that it has jurisdiction over each issue before adjudicating the merits and that, once apparent, a potential jurisdictional defect may be raised by the court, tribunal or any party, sua sponte, at any stage in the proceedings.  Barnett v. Brown, 83 F.3d 1380 1383 (1996).  Within the VA regulatory system, the Board is the sole arbiter of decisions concerning the adequacy of a substantive appeal.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.101(d).

After an NOD is filed, an SOC is to be prepared unless the benefit being sought is granted in full.  38 U.S.C.A. § 7105(d)(1).  The Board determined that the Veteran had submitted a NOD as to the COPD and thyroid disorder claims for which the RO had not issued a SOC.  The Board remanded the issues of service connection for COPD and a thyroid disorder in April 2008 for issuance of a SOC under the rule of Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  This rule gives Board jurisdiction for the sole purpose of ensuring that a SOC is issued and no more.  As stated in the April 2008 remand instruction, these claims were not to be returned to the Board absent a timely filed substantive appeal following issuance of a SOC.  

The threshold question is whether the Veteran has submitted a substantive appeal.  A substantive appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information.  38 C.F.R. § 20.202.  The substantive appeal must be filed within 60 days from the date the SOC is mailed or within the remainder of the one-year time period from the date of mailing of notice of the initial determination being appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  

Except as provided in 38 C.F.R. § 20.302, the filing of additional evidence after the receipt of notice of an adverse determination does not extend the time limit for initiating or completing an appeal from that determination.  38 C.F.R. § 20.304.  Except in the case of simultaneously contested claims, if (i) a claimant submits additional evidence within one year of the date of mailing of the notification of the determination being appealed, and (ii) that evidence requires, in accordance with 38 C.F.R. § 19.31, that the claimant be furnished a supplemental statement of the case, then the time to submit a substantive appeal shall end not sooner than 60 days after such supplemental statement of the case is mailed to the appellant, even if the 60-day period extends beyond the expiration of the one-year appeal period.  38 C.F.R.  § 20.302(b)(2).  

In a May 2002 rating decision, the RO denied service connection for COPD and a thyroid disorder.  In a December 2002 Form 9, the Veteran not only perfected appeals as to other issues, but also expressed disagreement with the denial of service connection for chronic obstructive pulmonary disease.  Similarly, in a letter received in April 2003, the Veteran disagreed with the RO's denial of service connection for a thyroid disorder.  

The Board remanded for issuance of a SOC as to these issues in April 2008.  The RO issued a September 2008 SOC, which was sent to the Veteran's address of record on September 30, 2008 and contained notice of the Veteran's procedural and appellate rights.  

Under the circumstances described above, the Veteran must have perfected his appeal to the Board within sixty days following notice of the SOC, November 30, 2008 as such date would have been later than the alternative deadline of one- year following notice of the May 2002 RO denial.  He did not do so.  No substantive appeal was received.  The RO closed out the appeal in VACOLS, the VA computer tracking system, in November 2008.  No further action was taken on these claims and no supplemental SOCs have been issued.  No Form 8 was issued by the RO to certify the issues to the Board.  Inexplicably, the RO returned this case in 2011 to the Board.  

The record does not contain any statement by the Veteran or his representative alleging any error of law or fact regarding the issues of service connection for COPD or a thyroid disorder following the issuance of the September 2011 SOC.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  The Board further notes that there are no communications prior to or following the expiration of the appeal period which could be construed as a request for extension of time to file a substantive appeal.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.303.  Neither the Veteran nor his representative has indicated that his failure to timely file a substantive appeal was due to good cause.  On the contrary, the Veteran's representative reviewed the file and concluded that no issues had been perfected on appeal.  An October 2011 Informal Hearing Presentation relates the above history and asks the Board to dismiss the instant appeal.  

The Veteran was properly provided notice of his appellate rights.  There is no excuse for his failure to file a substantive appeal.  Absent a substantive appeal, an appeal was not perfected on the denial of service connection for COPD or a thyroid disorder, and the Board is without jurisdiction to adjudicate the claims.  He can refile these claims at any time based on the submission of new and material evidence.

ORDER

The appeal as to service connection for COPD and a thyroid disorder is dismissed.


REMAND

Unfortunately, the Board must remand the ischemic heart disease claim for the same reason as the Board remanded the COPD and thyroid disorder claims.

The Veteran was denied service connection for ischemic heart disease in June 2011.  The Veteran submitted an August 2011 Notice of Disagreement on that issue.  The claim must be remanded to allow the RO to provide the Veteran with a statement of the case (SOC) on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  

However, the issue will be returned to the Board after issuance of the SOC (as above) only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case as to the issue of ischemic heart disease.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  

As above, if a timely substantive appeal is not filed, the claim should not be certified to the Board.



The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


